Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 1 of 23 PageID #: 1952




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

 WILD EGGS HOLDINGS, INC.; WILD                                                        Plaintiffs
 EGGS OPERATIONS, LLC; AND WILD
 EGGS FRANCHISING, LLC.

 v.                                                         Civil Action No. 3:20-CV-501-RGJ

 STATE AUTO PROPERTY & CASUALTY                                                       Defendant
 INSURANCE COMPANY

                                           * * * * *

                         MEMORANDUM OPINION AND ORDER

       Defendant State Auto Property & Casualty Insurance Company (“State Auto”) moves to

dismiss Plaintiffs Wild Eggs Holdings, Inc.’s, Wild Eggs Operations, LLC.’s, and Wild Eggs

Franchising, LLC’s (collectively “Wild Eggs”) amended complaint.          [DE 29].    Briefing is

complete [DE 30; DE 31] and this matter is ripe. For the reasons below, the Court GRANTS

Defendants’ Motion to Dismiss Amended Complaint [DE 29 ].

                                    I.     BACKGROUND

       On March 11, 2020, the World Health Organization “announced that the outbreak of the

novel COVID-19, a contagious and infectious disease, constituted a worldwide pandemic.” [DE

28 at 1182]. Two days later, President Trump “declared a nationwide emergency due to the public

health emergency caused by the COVID-19 outbreak in the United States.” Id. The Governors of

Kentucky, Indiana, and Ohio issued executive orders (the “Orders”) to slow the spread of COVID-

19 in their states. Id. at 1185-87. Wild Eggs, a “breakfast, brunch, and lunch restaurant chain in

Kentucky, Ohio, and Indiana,” alleges that these Orders “resulting from the physical damage of

the 2020 COVID-19 pandemic outbreak forced Wild Eggs to close dine-in operations and rendered

its restaurants untenantable and unsuitable for restaurant operations.    Restricting Wild Eggs’

                                                1
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 2 of 23 PageID #: 1953




premises to curbside pickup and delivery substantially reduced Wild Eggs’ business income and

required extra expense.” Id. at 1187.

       Wild Eggs held a Preferred Business Policy (“Policy”) from State Auto. Id. at 1189. The

Policy covered Wild Eggs’ locations in Kentucky, Indiana, and Ohio. Id. at 1190. State Auto

issued the Policy to Wild Eggs on April 20, 2019 with coverage ending on April 20, 2020. Id. at

1189. On March 18, 2020, Wild Eggs filed an insurance claim with State Auto “for business losses

resulting from suspension of its restaurant operations due to actual or alleged exposure to COVID-

19, a contagious and infectious virus, and resulting adverse public communications or media

reports and government orders.” Id. at 1193. After State Auto denied its claim on April 8, 2020,

Wild Eggs sued in this Court requesting declaratory judgment against State Auto and asserting

state-law claims of breach of contract, bad faith, unfair claim settlement practices, and deceptive

and misleading advertising. [DE 1].

                                        II.   DISCUSSION

A. Jurisdiction

       Wild Eggs brings this action under the Declaratory Judgment Act. [DE 28 at 1195]. While

the Act authorizes district courts to exercise jurisdiction, it does not mandate or impose a duty to

do so. Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d 807, 812 (6th Cir. 2004). While

neither party has addressed the Court’s jurisdiction, the Court will first determine whether the

exercise of jurisdiction is appropriate under the circumstances of this case before addressing State

Auto’s motion to dismiss. See Berkley Assurance Co. v. Carter Douglas Co., LLC, No. 1:18-CV-

00099-GNS, 2020 WL 201051, at *1 (W.D. Ky. Jan. 13, 2020) (“Although the issue has not been

raised, courts are encouraged to, sua sponte, examine the issue of whether to exercise their




                                                 2
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 3 of 23 PageID #: 1954




discretion in asserting jurisdiction over actions brought pursuant to the Declaratory Judgment Act,

28 U.S.C. § 2201(a)”).

          The court considers five factors (“Grand Trunk factors”) to determine whether the exercise

of Declaratory Judgment Act jurisdiction is proper. Grand Trunk W.R.R. Co. v. Consol. Rail Co.,

746 F.2d 323, 326 (6th Cir. 1984) (internal quotation marks omitted). Although the Court should

balance the five factors, the Sixth Circuit has never clarified the relative weights of the factors. Id.

at 326.

          The first two Grand Trunk factors assess “(1) whether the declaratory action would settle

the controversy” and “(2) whether the declaratory action would serve a useful purpose in clarifying

the legal relations in issue.” Grand Trunk, 746 F.2d at 326. Because “it is almost always the case

that if a declaratory judgment will settle the controversy, . . . it will clarify the legal relations in

issue,” the inquiries required by these two factors often overlap substantially. United Specialty

Ins. Co. v. Cole’s Place, Inc., 936 F.3d 386, 397 (6th Cir. 2019) (citing Scottsdale Ins. Co. v.

Flowers, 513 F.3d 546, 557 (6th Cir. 2008); Bituminous, 373 F.3d at 814; and Northland Ins. Co.

v. Stewart Title Guar. Co., 327 F.3d 448, 454 (6th Cir. 2003)).

          There are two lines of cases in the Sixth Circuit. United Specialty Ins. Co. v. Cole’s Place,

Inc., No. 3:17-CV-00326-TBR, 2018 WL 1914731, at *4 (W.D. Ky. Apr. 23, 2018), aff’d, 936

F.3d 386 (6th Cir. 2019) (citing Flowers, 513 F.3d at 555). “One line of cases approved of

declaratory actions because they can ‘settle the insurance coverage controversy,’ while a second

line of cases disapproved of declaratory actions because while they ‘might clarify the legal

relationship between the insurer and the insured, they do not settle the ultimate controversy.’” Id.

(quoting Flowers, 513 F.3d at 555).




                                                   3
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 4 of 23 PageID #: 1955




       This action falls into the first line of cases. The parties dispute whether the Policy covers

damages arising from Wild Eggs’ alleged inability to fully operate during the COVID-19

pandemic. There are no fact-bound issues of state law awaiting resolution in the state-court

litigation. See Bituminous, 373 F.3d at 813–14. As a result, this declaratory judgment action will

“settle the controversy,” as it resolves the dispute between the insurer and insured over coverage.

See, e.g., W. World Ins. Co. v. Hoey, 773 F.3d 755, 760–61 (6th Cir. 2014). The first two Grand

Trunk factors therefore support the exercise of jurisdiction.

       The third factor considers “whether the use of the declaratory judgment action is motivated

by ‘procedural fencing’ or [is] likely to create a race for res judicata.” Flowers, 513 F.3d at 558.

Based on the parties’ pleadings, there is no competing state court declaratory action. Thus, the

third Grand Trunk factor supports the exercise of jurisdiction.

       The fourth Grand Trunk factor addresses “whether accepting jurisdiction would increase

friction between federal and state courts” and is broken into three sub-factors. Flowers, at 559.

The first sub-factor “focuses on whether the state court’s resolution of the factual issues in the case

is necessary for the district court’s resolution of the declaratory judgment action.” Flowers, 513

F.3d at 560. Here, any factual determinations the Court may have to make will not overlap with

those in a state court action because there is no state court action pending. As a result, this sub-

factor supports exercising jurisdiction.

       The second sub-factor examines “which court, federal or state, is in a better position to

resolve the issues in the declaratory action.” Id. The Sixth Circuit has “found that ‘issues of

insurance contract interpretation are questions of state law with which the Kentucky state courts

are more familiar and, therefore, better able to resolve.’” Id. at 561 (quoting Travelers Indem. Co.

v Bowling Green Prof. Assoc., 495 F.3d 266, 273 (6th Cir. 2007)). The questions that would arise



                                                  4
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 5 of 23 PageID #: 1956




here do not, however, involve novel issues of Kentucky law. The novel factor of the COVID-19

pandemic does not make this action inappropriate for this Court to consider because it involves

application of well-established Kentucky principles of insurance policy interpretation. See Cole’s

Place, Inc., 2018 WL 1914731 at *8. The second sub-factor therefore is neutral.

       The third sub-factor “focuses on whether the issue in this federal action implicates

important state policies and is, thus, more appropriately considered in state court.” Flowers, 513

F.3d at 561. Kentucky state courts are “more familiar and, therefore, better able to resolve”

interpretation of insurance contracts. Id. Even when the state law is not difficult to apply, the

Sixth Circuit has usually found “that the interpretation of insurance contracts is closely entwined

with state public policy.” Cole’s Place, Inc., 936 F.3d at 401, citing e.g., Flowers, 513 F.3d at 561

and Travelers, 495 F.3d at 273. Because this action involves the application of Kentucky law to

an insurance contract, the third sub-factor counsels against exercising jurisdiction.

       The fifth and final factor asks “whether there is an alternative remedy which is better or

more effective” than federal declaratory relief. Grand Trunk, 746 F.2d at 326. Kentucky law

provides a declaration of rights procedure under KRS § 418.040. Mass. Bay Ins. Co. v. Christian

Funeral Dirs., Inc., No. 18-5267, 2018 WL 6787945, at *8 (6th Cir. Dec. 26, 2018). The Sixth

Circuit has held that, “[i]n many ways, this alternative would have been better.” Flowers, 513

F.3d at 562. Specifically,“[t]he Kentucky courts are in a superior position to resolve undecided

questions of state law,” and “Kentucky courts might also have been able to combine the two actions

so that all issues could be resolved by the same judge.” Id. For these reasons, overall, the fifth

Grand Trunk factor weighs against exercising jurisdiction.

       As noted above, the Sixth Circuit has never suggested the relative weight of the factors;

instead, “[t]he relative weight of the underlying considerations of efficiency, fairness, and



                                                 5
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 6 of 23 PageID #: 1957




federalism will depend on facts of the case.” Cole’s Place, Inc., 936 F.3d at 402 (citing Hoey, 773

F.3d at 759). Further,“[t]he essential question is always whether [the court] has taken a good look

at the issue and engaged in a reasoned analysis of whether issuing a declaration would be useful

and fair.” Id. (citing Hoey, 773 F.3d at 759) (citation omitted). Having evaluated those factors,

the first three factors support exercising jurisdiction, as does one of the sub-factors of the fourth

factor. Because of the importance of these factors, the exercise of the Court’s discretionary

jurisdiction is appropriate.

B. Motion to Dismiss

       Federal Rule of Civil Procedure 12(b)(6) instructs that a court must dismiss a complaint if

the complaint “fail[s] to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6).

To state a claim, a complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). When considering a motion to dismiss,

courts must presume all factual allegations in the complaint to be true and make all reasonable

inferences in favor of the non-moving party. Total Benefits Plan. Agency, Inc. v. Anthem Blue

Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted). “But the district court

need not accept a bare assertion of legal conclusions.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citation omitted). “A pleading that offers labels and

conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor does a

complaint suffice if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted).

       To survive a motion to dismiss, a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

is plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable



                                                  6
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 7 of 23 PageID #: 1958




inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). “A complaint will be dismissed . . . if no law supports the claims

made, if the facts alleged are insufficient to state a claim, or if the face of the complaint presents

an insurmountable bar to relief.” Southfield Educ. Ass’n v. Southfield Bd. of Educ., 570 F. App’x

485, 487 (6th Cir. 2014) (citing Twombly, 550 U.S. at 561–64).

       The parties agree that the Policy is governed by Kentucky law. [DE 29 at 1454; DE 30 at

1907]. To determine whether coverage exists, the Court begins by interpreting the relevant

insurance contract.     Stone v. Ky. Farm Bureau Mut. Ins. Co., 34 S.W.3d 809, 810

(Ky.Ct.App.2000). “The primary object in construing a contract . . . is to effectuate the intentions

of the parties.” Cantrell Supply, Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d 381, 384

(Ky.Ct.App.2002). The parties’ intentions are to be discerned from the four corners of the contract.

Id. In the absence of any ambiguities, the Court enforces the terms as written. McMullin v.

McMullin, 338 S.W.3d 315, 320 (Ky.Ct.App.2011) (citing Whitlow v. Whitlow, 267 S.W.2d 739,

740 (Ky.1954)).

       “A contractual provision is ambiguous if the provision is susceptible to multiple or

inconsistent interpretations.” McMullin, 338 S.W.3d at 320. Contractual terms are assigned their

ordinary meaning, Frear v. P. T.A. Indus., Inc., 103 S .W.3d 99, 106 (Ky.2003), and courts are

“simply unwilling to torture words to import ambiguity into a contract where the ordinary meaning

leaves no room for ambiguity.” First Home, LLC v. Crown Communications, Inc., No.2010–CA–

001701–MR, 2012 WL 95560 at *5 (Ky.Ct.App. Mar. 15, 2012). That said, the contract should

be liberally construed and all ambiguous terms resolved in favor of the insured. Ky. Farm Bureau

Mut. Ins. Co. v. McKinney, 831 S.W.2d 164, 166 (Ky.1992).




                                                  7
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 8 of 23 PageID #: 1959




       Wild Eggs asserts that the Policy provides coverage for its losses related to the COVID-19

pandemic under: (1) The Restaurant Extension Endorsement; and (2) The Business Income (And

Extra Expense) Coverage Form. [DE 30 at 1908]. State Auto contends that, as a matter of law,

neither one of these provisions provides coverage for Wild Eggs’ alleged losses. [DE 29 at 1447].

       1. The Restaurant Extension Endorsement

       The Restaurant Extension Endorsement provides:

       C. If the BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
       or the BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE
       FORM is attached to the policy, the following additional provisions apply:

       1. The Causes of Loss applicable to the Business Income Form attached to this
       policy shall also include the following:

               a. The “suspension” of your “operations” at the described premises due to
               the order of a civil authority; or adverse public communications or media
               reports, resulting from the actual or alleged:

               ...

               (2) Exposure of the described premises to a contagious or infectious disease.


[DE 28-1 at 1305].

       The Policy defines “suspension” as the “[t]he slowdown or cessation of your business

activities” or “[t]hat a part or all of the described premises is rendered untenable.” Id. at 1359.

The “described premises” are the Wild Eggs’ restaurants and office buildings named in the Policy.

[DE 28 at 1190].

       State Auto argues that Wild Eggs has failed to plausibly alleged coverage under the

Restaurant Endorsement Extension because the Orders did not “result[] from” the “actual or

alleged [e]xposure” of the COVID-19 virus at the “described premises.” [DE 29 at 1463-65].

State Auto also argues that “[j]ust as the government operational restrictions were not ‘resulting



                                                 8
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 9 of 23 PageID #: 1960




from’ any alleged infectious disease ‘at the described premises,’ it is also true that any media

reporting of COVID- 19’s impact on the restaurant industry at large does not constitute ‘adverse

public communications resulting from’ any of the specific conditions within the insured’s

described premises, that were the cause of the suspended operations at issue.” Id. at 1465.

       Wild Eggs does not dispute that “resulting from” requires a “causal connection.” [DE 30

at 1913]. But Wild Eggs argues that its allegations satisfy the elements of this provision because

they fall within the dictionary definitions of “alleged” and “exposure”:

       “[A]lleged exposure” requires only that someone asserted that the premises were
       subject to the effect or influence of a contagious or infectious disease. As stated in
       the Amended Complaint, alleged exposures of COVID-19 occurred at Wild Eggs’
       premises. (Am. Compl. ¶ 41.) Clearly, the civil authorities issuing the orders
       suspending dine-in services viewed restaurants as subject to the influence of the
       coronavirus even though they had no proof as to each restaurant affected by the
       orders. Under the common-sense meanings of the words “alleged” and “exposure,”
       the circumstances here trigger coverage because the civil authorities’ orders
       suspending dine-in services at Wild Eggs restaurants “result[ed] from” – i.e., were
       caused by – actual or alleged exposure of those restaurants to the coronavirus. The
       orders were issued because the civil authorities deemed Wild Eggs’ restaurants (and
       other restaurants) to be in an “unsheltered or undefended condition” with respect to
       the virus, and therefore also “subject” to the “external influence” of the virus. There
       is no other plausible reason for the orders. The state suspension orders responded
       to ongoing actual or alleged exposure to COVID-19.

Id. at 1913.

       In support of its arguments, State Auto cites Terry Black’s Barbecue, LLC v. State Auto.

Mut. Ins. Co., 514 F. Supp. 3d 896, 902–03 (W.D. Tex. 2021). In Terry Black’s, the district court

considered a Restaurant Extension Endorsement identical to the one in this case. Id. at 908. The

court found that the allegations in the plaintiff’s complaint did not trigger coverage because “the

civil authority orders did not result from the actual or alleged exposure to COVID-19 at Plaintiffs’

restaurants.” Id. at 909. Rather, the “civil authority orders were issued in response to the global

pandemic, not in response to the actual or alleged presence of the virus that causes COVID-19 at



                                                 9
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 10 of 23 PageID #: 1961




Plaintiffs’ restaurants. Accordingly, Plaintiffs have not demonstrated the causal connection

required for coverage.” Id. at 909.

       Wild Eggs argues that the Court should disregard Terry Black’s because it “relied on Texas

coverage principles, which differ from Kentucky’s,” “the insureds did not allege the presence of

virus at any of the restaurants,” and “Terry Black’s does not represent a consensus view; it surely

does not represent the view among courts in this Circuit.” Id. at 1916 (emphasis in original). First,

it is unclear how Texas coverage principles “differ from” Kentucky’s. In Terry Black’s, the district

court explained:

       Texas law provides that insurance policies are construed according to common
       principles governing the construction of contracts, and the interpretation of an
       insurance policy is a question of law for a court to determine. Unless the policy
       dictates otherwise, courts give words and phrases their ordinary and generally
       accepted meaning, reading them in context and in light of the rules of grammar and
       common usage. The paramount rule is that courts enforce unambiguous policies as
       written. If policy language is worded so that it can be given a definite or certain
       legal meaning, it is not ambiguous and courts construe it as a matter of law.

       Under Texas contract law, ambiguity means more than lack of clarity. A policy is
       not ambiguous merely because different parties—or different judges—offer
       conflicting interpretations. A policy is only ambiguous if, giving effect to all
       provisions, its language is subject to two or more reasonable interpretations

       If a policy is ambiguous, a court must resolve the uncertainty by adopting the
       construction that most favors the insured. The insured bears the initial burden of
       showing that there is coverage, while the insurer bears the burden of proving the
       applicability of any exclusions in the policy.

Id. at 902-03 (internal citations, quotation marks, and formatting omitted).

       Based on how the court in Terry Black’s describes it, Texas coverage law appears to be

similar Kentucky’s. Second, while Wild Eggs is correct that the complaint in Terry Black’s did

not allege the presence of the virus at any of its restaurants, the complaint there, like the one here,

failed to plausibly allege that the civil orders were issued as a “result[] of” the conditions at the

“described premises.” Third, Wild Eggs cited no authority (and the Court could not find any) in

                                                  10
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 11 of 23 PageID #: 1962




support of its assertation that Terry Black’s “does not represent a consensus view; it surely does

not represent the view among courts in this Circuit.”

       The Court is also unpersuaded by Wild Eggs’ interpretation of the meaning of the phrase

“alleged exposure.” “Alleged” and “exposure” are not defined in the Policy. “Where terms in

insurance policies are undefined, Kentucky courts typically refer to dictionary definitions to give

the terms their ordinary meaning as persons with the ordinary and usual understanding would

construe them.” Meridian Citizens Mut. Ins. Co. v. Horton, No. CIVA5:08CV302 KKC, 2010 WL

1253084, at *5 (E.D. Ky. Mar. 25, 2010) (citation and quotation marks omitted).

       “Alleged” means “asserted to be true or to exist.” Alleged, MERRIAM-WEBSTER.COM,

https://www.merriam-webster.com/dictionary/alleged (last visited Sep. 14, 2021).

       “Exposure” means:

       1. the fact or condition of being exposed: such as
               a. the condition of being presented to view or made known
               a politician seeks a lot of exposure
               b. the condition of being unprotected especially from severe weather
               died of exposure
               c. the condition of being subject to some effect or influence
               risk exposure to the flu
               d. the condition of being at risk of financial loss
               minimizes your exposure to market fluctuations

       2. the act or an instance of exposing: such as
               a. disclosure of something secret
               tried to prevent exposure of their past
               b. the treating of sensitized material (such as film) to controlled amounts of
               radiant energy also : the amount of such energy or length of such treatment
               a 3-second exposure

       3.
               a. the manner of being exposed
               b. the position (as of a house) with respect to weather influences or compass
               points
               a room with a southern exposure




                                                11
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 12 of 23 PageID #: 1963




        4. a piece or section of sensitized material (such as film) on which an exposure is or can
        be made
                36 exposures per roll

Exposure, MERRIAM-WEBSTER.COM, https://www.merriam-webster.com/dictionary
/exposure (last visited Sep. 14, 2021).

        As illustrated by the above definitions, the meaning of “exposure” is often determined by

the preposition that follows before or after it.1 This is because different prepositions mean different

things. For instance, “to” is used to indicate “contact or proximity” or the “result of an action or a

process.”   To, MERRIAM-WEBSTER.COM, https://www.merriam-webster.com/dictionary/to

(last visited Sep. 14, 2021). “Of,” on the other hand, is used to indicate “origin and derivation.”

Of, MERRIAM-WEBSTER.COM, https://www.merriam-webster.com/dictionary/of (last visited

Sep. 14, 2021). “Exposure to” means something different than “exposure of.” The definition of

“exposure” that most applies here is “the act or an instance of exposing” because the example for

that definition (“tried to prevent exposure of their past”) is the only one that uses “exposure of,”

the phrase used in the Policy.

        Wild Eggs is not entitled to coverage under the Restaurant Endorsement Extension because

the Orders and the “adverse public communications or media reports” did not “result from” an

alleged “act or an instance” of exposure at the “described premises.” Neither the Orders nor the

“adverse public communications or media reports” mentioned any alleged acts or instances of

exposure at the “described premises.” As used in the Policy, “alleged exposure” requires more

than “that someone asserted that the premises were subject to the effect or influence of a contagious

or infectious disease.” [DE 30 at 1913]. It requires an allegation of an “act or an instance” of

exposure at the “described premises.” Although Wild Eggs alleges that civil authorities were


1
  Wild Eggs recognizes that prepositions can alter a word’s meaning: “‘Loss of’ property and ‘loss to’
property are not the same, and the ‘loss of’ language in the Policy has been interpreted more broadly to
encompass loss of property for its intended purpose as a dine-in restaurant.” [DE 30 at 1919].

                                                  12
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 13 of 23 PageID #: 1964




concerned about the potential presence of COVID-19 inside restaurants and that the news media

and other organizations reported on the risk associated with in-person dining, [DE 28 at 1182-85],

it has failed to plausibly allege that those concerns or those reports “result[ed] from” the “act[s]”

or “instance[s]” of exposure at the “described premises.” See Terry Black’s, 514 F. Supp. 3d at

902–03.

       2. The Business Income (And Extra Expense) Coverage Form

               a. Business Income and Extra Expense Coverage

       The Policy provides coverage for losses to business income:

               We will pay for the actual loss of Business Income you sustain due to the
               necessary “suspension” of your “operations” during the “period of
               restoration.” The suspension must be caused by direct physical loss of or
               damage to property at premises which are described in the Declarations and
               for which a Business Income Limit Of Insurance is shown in the
               Declarations. The loss or damage must be caused by or result from a
               Covered Cause of Loss.

       [DE 28-1 at 1352].

       The Policy also provides coverage for extra expenses:

               We will pay Extra Expense (other than the expense to repair or replace
               property) to:

               (1) Avoid or minimize “suspension” of business and to continue
               operations at then described premises or at replacement premises or
               temporary locations, including relocation expenses and costs to equip and
               operate the replacement location or temporary location.

               (2) Minimize the “suspension” of business if you cannot continue
               “operations.”

       Id.

       The Policy does not define the phrase “direct physical loss of or damage to.” State Auto

argues that Wild Eggs has failed to plausibly allege “direct physical loss of or damage to” the

“described premises.”    [DE 29 at 1454-60]. Wild Eggs argues that it has sufficiently alleged

                                                 13
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 14 of 23 PageID #: 1965




“direct physical loss of” property “because the tangible presence of COVID-19 and civil authority

orders have prevented it from providing dine-in services at its restaurants.” [DE 30 at 1917]. It

also argues that it has sufficiently alleged “‘damage to’ its property because COVID-19 virus

particles settled on Wild Eggs’ surfaces and its tables, chairs.” Id. To the extent that Wild Eggs

alleges that “direct physical loss” means the inability to access and use the “described premises,”

State Auto argues that it has failed to plausibly do so because it alleges that the suspension caused

the “direct physical loss,” but under the provision the “direct physical loss” must cause the

suspension. [DE 29 at at 1460]. To the extent that Wild Eggs argues that the “direct physical loss

of or damage to” means “physical alteration” to the described premises, State Auto argues that

Wild Eggs has failed to allege that the presence of COVID-19 in the air or on surfaces in the

“described premises” constitutes “physical alteration.” Id. at 1457.

       Kentucky appellate courts have not extensively examined the meaning of “direct physical

loss or damage to” in the context of an insurance policy. Nor has the Sixth Circuit when applying

Kentucky law. Cf. Universal Image Prods., Inc. v. Fed. Ins. Co., 475 F. App’x 569, 575 (6th Cir.

2012) (applying Michigan law) (“[W]hile Universal certainly suffered a large inconvenience as a

result of the mold and bacterial contamination of the Evergreen building, the damages resulting

therefrom are not covered by the insurance policy issued by Federal. Universal did not suffer any

tangible damage to physical property, nor were the Evergreen premises rendered uninhabitable or

substantially unusable”).

       The parties cited ample non-binding precedent. [DE 29 at 1455-60; DE 30 at 1919-21].

Based on the Court’s review of this precedent, district courts across the country have diverged in

how they interpret “direct physical loss of or damage to” in insurance contracts. The majority of

district courts, however, agree with State Auto. See Bluegrass Oral Health Ctr., PLLC v.



                                                 14
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 15 of 23 PageID #: 1966




Cincinnati Ins. Co., No. 1:20-CV-00120-GNS, 2021 WL 1069038, at *4 (W.D. Ky. Mar. 18, 2021)

(collecting cases). Based on the Court’s research, it appears at this time as though only the Eighth

and Eleventh Circuits have considered whether the COVID-19 pandemic and the resulting stay-

at-home orders constitute “direct physical loss of or damage to.” Both circuits, in line with the

majority of district courts, have held that they do not. See Oral Surgeons, P.C. v. Cincinnati Ins.

Co., 2 F.4th 1141, 1145 (8th Cir. 2021) (“Oral Surgeons did not allege any physical alteration of

property. The complaint pleaded generally that Oral Surgeons suspended non-emergency

procedures due to the COVID-19 pandemic and the related government-imposed restrictions. The

complaint thus alleged no facts to show that it had suspended activities due to direct ‘accidental

physical loss or accidental physical damage,’ regardless of the precise definitions of the terms

‘loss’ or ‘damage’”); Gilreath Fam. & Cosm. Dentistry, Inc. v. Cincinnati Ins. Co., No. 21-11046,

2021 WL 3870697, at *2 (11th Cir. Aug. 31, 2021) (“the COVID-19 pandemic and related shelter-

in-place order” did not “cause direct ‘accidental physical loss’ or ‘damage’ to the dental practice’s

property”).

       While the majority position does not determine the outcome here, it is compelling to the

Court that most district courts and all circuit courts agree with State Auto’s interpretation of the

phrase. Most relevant to the Court’s analysis, though, is precedent filtering the meaning of “direct

physical loss of or damage to” through the lens of Kentucky law. Particularly relevant here are

recent cases from the Eastern District of Kentucky (Ashland Hosp. Corp. v. Affiliated FM Ins. Co.,

No. CIV.A. 11-16-DLB-EBA, 2013 WL 4400516, at *1 (E.D. Ky. Aug. 14, 2013) and LexFit,

LLC v. W. Bend Mut. Ins. Co., No. CV 5:20-413-DCR, 2021 WL 2382519, at *1 (E.D. Ky. June

10, 2021)) and the Western District of Kentucky (Bluegrass).

       In Ashland, the plaintiff, a hospital, stored all its electronic records on a third-party



                                                 15
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 16 of 23 PageID #: 1967




vendor’s data network. Ashland, 2013 WL 4400516, at *1. Unfortunately, the data network

overheated and the hospital’s electronic records were physically corrupted and had to be restored.

Id. at 2. After the plaintiff’s insurance carrier denied coverage under the “direct physical loss of

or damage to” provision of the insurance policy, plaintiff filed a declaratory judgment action. Id.

The court framed “the central question” as “whether the phrase ‘direct physical loss or damage’

includes a loss of reliability suffered by a data storage network due to heat exposure.” Id. at 4.

The court found that “loss of reliability” was covered under the policy’s “direct physical loss or

damage” provision:

        The phrase “direct physical loss or damage,” as applied to Plaintiff’s data storage
        network, encompasses a loss of reliability caused by excessive temperature. There
        are two reasons the Court makes this finding. First, the component damage at issue
        here is undeniably “direct” and “physical”: it is “direct” because the harm flows
        immediately or proximately from the heat exposure, and it is “physical” because
        the harm results from physical alteration to the components themselves.

        It is undisputed, for instance, that disk drive damage occurs on a microscopic level
        through a process called “ionic migration,” in which “lubricants are thinned or ...
        move around because they’re more fluid [as a result of heat exposure].” It is also
        undisputed that heat exposure can degrade the disk drives “Annualized Failure
        Rate,” meaning their annual risk of failure—or in other words, their reliability.
        There is no question, therefore, that degradation of a disk drive’s Annualized
        Failure Rate due to heat exposure is a physical process.

Id. at 5 (internal citation omitted).

        Bluegrass Oral Health Center (“BOHC”), a dental clinic, closed in response to an order

from the Kentucky Department of Public Health directing that “all non-emergent medical, surgical,

dental, or other health care practices or procedures cease effective the close of business on March

18, 2020.” Bluegrass, 2021 WL 1069038 at *1. BOHC sued its insurance company after it refused

to provide coverage under the policy’s civil authority provision. Id. The parties disputed the

meaning of phrase “direct physical loss” in the policy. Id. at 2. After reviewing relevant precedent

and examining the dictionary definitions of “direct,” “physical,” and “loss,” the court determined:

                                                16
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 17 of 23 PageID #: 1968




        The primary dictionary definition of loss is “destruction” or “ruin.” Loss, Merriam-
        Webster, https://www.merriam-webster.com/dictionary/loss (last visited Mar. 17,
        2021). Thus, in context, “physical loss” would mean destruction or ruin produced
        by the forces or operation of physics. Physical, Merriam-Webster,
        https://www.merriamwebster.com/dictionary/physical (last visited Mar. 17, 2021).
        In this light, “physical loss” would apply to property destroyed by some force,
        contrasted with “physical damage” which would cover a lesser extent of harm short
        of destruction or ruin. Thus, the policy would extend to the continuum of harm
        from total (loss) to partial (damage) resulting in alteration to an insured property.
        See Robert E. Levy D.M.D., LLC, 2021 WL 598817, at *11. This is a far more
        reasonable construction than interpreting “direct physical loss” to mean “direct
        physical loss of use,” which frankly makes no sense.

Id. at 4.

        Based on this definition of “direct physical loss,” the court found that there was no coverage

under the policy. Id. at 5.

        Finally, the court in LexFit considered whether the “direct physical loss” provision of the

plaintiff’s insurance policy covered economic losses it suffered when it was forced to close due to

COVID-19. LexFit, LLC v. W. Bend Mut. Ins. Co., No. CV 5:20-413-DCR, 2021 WL 2382519,

at *1 (E.D. Ky. June 10, 2021). Citing and agreeing with Bluegrass, the court found that “direct

physical loss” requires “tangible harm or damage to the property covered by the agreement.

Accordingly, a purely economic loss cannot qualify as a ‘direct physical loss.’” Id. at 4.

        Ashland, Bluegrass, and LexFit are persuasive and applicable. The Court finds as a matter

of law that “direct physical loss or damage to” requires “tangible harm or damage to the property

covered by the agreement.” Id.

        In support of its claim that COVID-19 caused “direct physical loss or damage to” the

“described premises,” Wild Eggs alleges:

        17. On March 11, 2020, the World Health Organization (“WHO”) announced that
        the outbreak of the novel COVID-19, a contagious and infectious disease,
        constituted a worldwide pandemic.3 On March 13, 2020, President Trump declared
        a nationwide emergency due to the public health emergency caused by the COVID-
        19 outbreak in the United States.

                                                 17
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 18 of 23 PageID #: 1969




      18. COVID-19 is a deadly contagious and infectious disease that, as of December
      3, 2020, has already infected over 13.6 million people and caused more than
      269,700 deaths in the United States alone.4 The Centers for Disease Control and
      Prevention (“CDC”) estimates that infection rates for COVID-19 are likely at least
      ten times higher than reported.5 No effective vaccine for COVID-19 has been
      approved for general circulation yet, although at the time of this filing several
      vaccines are moving toward the final stages of approval and are planned for initial
      distributions before the end of the year.

      19. The incubation period for COVID-19 – the time between exposure and
      symptom onset – can be as many as fourteen (14) days.6 During this “pre-
      symptomatic period,” infected persons can be contagious and disease transmission
      can occur before infected persons show symptoms or have any reason to suspect
      they are infected.7

      20. COVID-19 spreads by human-to-human transfer, including through air
      droplets, aerosols, and fomites.8 The CDC published a study that concluded that
      “droplet transmission was prompted by air-conditioned ventilation,” which caused
      an outbreak among people who dined in the same air-conditioned restaurant.9
      Other reports indicate that COVID-19 spreads through aerosols and fomites as well
      as droplets.10 The WHO confirmed that COVID-19 travels through air and can
      contaminate objects and property surfaces.11

      21. Individuals can become infected with COVID-19 through contact with inert,
      physical surfaces or objects used by an infected individual, regardless of whether
      that person was symptomatic.12 According to a study document in The New
      England Journal of Medicine and the National Institutes of Health, COVID-19 was
      detectable in the air and on property surfaces and objects up to eight hours on
      copper, up to twenty-four hours on cardboard, and up to three days on plastic and
      stainless steel, among other surfaces.13

      22. Aerosolized droplets exhaled by normal breathing can travel significant
      distances and stay suspended in air for hours until gravity ultimately forces them to
      the nearest surface. Recent studies suggest that COVID-19 viral particles can
      remain viable for at least 28 days on non-porous physical surfaces, including
      plastic, stainless steel, vinyl, glass, paper, and polymer banknotes.14

      23. COVID-19 physically attaches to air molecules and property. All
      coronaviruses, including COVID-19, are made up of three distinct parts: (1) genetic
      information contained in RNA; (2) a viral envelope; and (3) spike proteins.15
      COVID-19 tangibly alters the integrity of property and contaminates property,
      including air at and away from Wild Eggs’ locations, by viral particles attaching to
      property surfaces and its distribution in the air through droplets and aerosols.16 By
      attaching to air, surfaces, and objects, COVID-19 particles transform the atomic
      make-up of the air and the surfaces.

                                               18
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 19 of 23 PageID #: 1970




       24. Distinct and demonstrable physical damage can occur at the molecular level
       and can be undetectable in a cursory inspection to the naked eye.

       25. COVID-19 has caused direct physical loss of or damage to property worldwide
       from its contamination and physical, tangible alteration of property surfaces,
       objects, and air, with ever-increasing staggering numbers of cases in the United
       States and other countries, indicating its ever-increasing presence everywhere
       worldwide.

       26. COVID-19 also has caused direct physical loss of or damage to Wild Eggs’
       property because it made Wild Eggs’ restaurants unsafe and uninhabitable for its
       business operations. COVID-19 physically occupied and contaminated the Wild
       Eggs restaurants, rendering the restaurants unusable in their normal capacity.

[DE 28 at 1182-85].

       Nearly every assertion in Paragraphs 17-23 is supported by a citation. Because Wild Eggs

so diligently cited articles or reports in support of Paragraphs 17-23, its failure to do so in

Paragraph 24-26 is conspicuous. Paragraphs 24-26 consist of conclusory statements about the

alleged “direct physical loss of or damage to” the “described premises.” These statements are

“naked assertion[s] devoid of further factual enhancement.” Ashcroft, 556 U.S. at 678. Indeed,

other courts have found such allegations implausible. Kevin Barry Fine Art Assocs. v. Sentinel

Ins. Co., Ltd., 513 F. Supp. 3d 1163, 1171 (N.D. Cal. 2021) (“The virus COVID-19 harms people,

not property . . . KBFA does not, and could not plausibly, allege that its properties have been

physically damaged by the virus causing its business losses”); Pappy’s Barber Shops, Inc. v.

Farmers Grp., Inc., 491 F. Supp. 3d 738, 740 (S.D. Cal. 2020 (“Even assuming the truth of these

allegations, the presence of the virus itself, or of individuals infected the virus, at Plaintiffs’

business premises or elsewhere do not constitute direct physical losses of or damage to property”);

Uncork & Create LLC v. Cincinnati Ins. Co., 498 F. Supp. 3d 878, 884 (S.D.W. Va. 2020)

(“Property, including the physical location of Uncork and Create, is not physically damaged or

rendered unusable or uninhabitable . . . No repairs or remediation to the premises are necessary for

                                                19
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 20 of 23 PageID #: 1971




its safe occupation in the event the virus is controlled and no longer poses a threat”). Wild Eggs

has not plausibly alleged “tangible harm or damage” to the “described premises.” As a result, Wild

Eggs is not entitled to business income and extra expense coverage for its claims.

               b. Civil Authority Coverage

       The Policy provides civil authority coverage:

               When a Covered Cause of Loss causes damage to property other than
               property at the described premises, we will pay for the actual loss of
               Business Income you sustain and necessary Extra Expense caused by action
               of civil authority that prohibits access to the described premises, provided
               that both of the following apply:

               (1) Access to the area immediately surrounding the damaged property is
               prohibited by civil authority as a result of damage, and the described
               premises are within that area but are not more than one mile from the
               damaged property; and

               (2) The action of civil authority is taken in response to dangerous physical
               conditions resulting from the damage or continuation of the Covered Cause
               of Loss that caused the damage . . .

       [DE 28-1 at 1353].

       State Auto argues that Wild Eggs is not entitled to coverage under this provision because

the Orders were not “issued in response to any property damage at any premises in the area

immediately surrounding any Wild Eggs location. In fact, whether the neighbors of Wild Eggs

had infected premises or completely sanitized premises, or even if Wild Eggs had no immediate

neighbors, the civil orders still would have remained exactly the same.” [DE 29 at 1461].

Moreover, access to the “described premises” was not “prohibited” by the civil authority because

“the orders state that carryout, delivery, and drive-thru services are specifically permitted” and

“U.S. District Courts have agreed that access to a restaurant is not “prohibited” when carry-out

and delivery services are permitted.” Id. at 1462.




                                                20
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 21 of 23 PageID #: 1972




        Wild Eggs counters that “[f]or the same reasons that COVID-19 caused direct physical loss

of or damage to Wild Eggs’ property, the virus also caused dangerous physical conditions resulting

from damaged property at premises within one mile of the Wild Eggs locations.” [DE 30 at 1924].

Wild Eggs further argues that “the civil authority orders prohibited access to Wild Eggs’ locations,

the second element. The orders prohibited dine-in restaurants from the core business operation of

serving dine-in customers. Although the Policy does not require complete prohibition of access,

State Auto contends that the orders must prohibit all access, while the civil authority orders

authorized restaurants to provide carry-out, drive-through, and delivery services.” Id. at 1924-25

        The Court has found as a matter of law that “direct physical loss of or damage to” requires

“tangible harm or damage to the property covered by the agreement.” LexFit, 2021 WL 2382519

at *4. Wild Eggs has not plausibly alleged that other properties within a one-mile radius of the

“described premises” have suffered “tangible harm or damage.” See Chelsea Ventures, LLC v.

Cincinnati Ins. Co., No. 20-13002, 2021 WL 2529821, at *8 (E.D. Mich. June 21, 2021) (“But

just as Chelsea was unable to establish that it sustained physical loss or damage to its property, the

complaint fails to plausibly allege physical loss or damage to other property as a result of COVID-

19”).

        And Wild Eggs has not plausibly alleged that the Orders “prohibited access” to the

“described premises.” “Prohibited access” is not defined in the Policy, so the Court turns to the

dictionary definition of that phrase. See Meridian Citizens Mut. Ins. Co., 2010 WL 1253084, at

*5 . “Prohibited” means “not permitted: forbidden by authority.” Prohibited, MERRIAM-

WEBSTER.COM, https://www.merriam-webster.com/dictionary/prohibited (last visited Sep. 14,

2021). Access means “permission, liberty, or ability to enter, approach, or pass to and from a place

or to approach or communicate with a person or thing.” Access, MERRIAM-WEBSTER.COM,



                                                 21
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 22 of 23 PageID #: 1973




https://www.merriam-webster.com/dictionary/access (last visited Sep. 14, 2021 “Prohibited

access” means “not permitted” to “enter” the “described premises.” Because the Orders allowed

Wild Eggs personnel to “enter” the “described premises” to prepare food for carry-out, drive-

through, and delivery services, Wild Eggs has failed to plausibly allege that it was prohibited from

accessing them. See Bluegrass, 2021 WL 1069038 at *5 (“‘Civil Authority’ coverage sought by

BOHC requires a claim for a tangible loss to property other than the insured property, which

BOHC has failed to identify. Further, the Civil Authority coverage does not apply because there

is no allegation that BOHC lost access to its business due to damage to surrounding property”);

see also B St. Grill & Bar LLC v. Cincinnati Ins. Co., No. CV-20-01326-PHX-SMB, 2021 WL

857361, at *6 (D. Ariz. Mar. 8, 2021) (“Plaintiffs have failed to allege any damage to property

that is not the insured premises. Even if they had, Executive Order 2020-09 did not prohibit access

to the insured premises, but merely stated that on-site dining was prohibited”); Raymond H

Nahmad DDS PA v. Hartford Cas. Ins. Co., 499 F. Supp. 3d 1178, 1188 (S.D. Fla. 2020)

(“Plaintiffs do not allege that they were prohibited from accessing the premises nor do they allege

that they could not perform medically necessary non-elective medical procedures.            Merely

restricting access to Plaintiffs’ dental practice for essential medical services does not trigger

coverage under the Policy’s Civil Authority provision”).

                                         III.    CONCLUSION

       Having thus considered the parties’ filings and the applicable law, and being otherwise

sufficiently advised, the Court HEREBY ORDERS AS FOLLOWS:

       (1) The Court finds that the exercise of its jurisdiction over this declaratory judgment

           action under 28 U.S.C § 2201 is proper.

       (2) State Auto’s Motion To Dismiss Amended Complaint, [DE 29], is GRANTED.



                                                22
Case 3:20-cv-00501-RGJ Document 32 Filed 09/16/21 Page 23 of 23 PageID #: 1974




      (3) This matter is DISMISSED with prejudice and STRICKEN from the Court’s active

         docket.

      (4) The Court will enter a separate Judgment.




                                                         September 16, 2021




                                             23
